DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 03 October 2022 is acknowledged.  In view of the art found during examination, the restriction is withdrawn and all of the claims are examined together. Claims 1-20 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 (lines 12-13) refers to "the negative electrode edge portion" (singular) which lacks antecedent basis; specifically, although line 10 of claim 1 sets forth "negative electrode edge portions" (multiple) it is unclear which edge portion (of the multiple) is being referred to from line 10. Claims 2-18 are rejected because they depend from a rejected claim. Claims 19-20 have the same issue as claim 1.
Claims 4, 6 and 7 refer to "the gram capacity", which lacks antecedent basis. Claims 5 and 8 refer to “the weight”, which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2014-238990) in view of Okada (JP 2007-329077) and Nishida (JP 2000-090980), hereinafter Inoue, Okada, and Nishida (machine translations provided).
Regarding Claims 1-3, 7, 12-14 and 19, Inoue teaches a battery cell comprising a shell (e.g., 4) and an electrode assembly  (e.g., 902, conventional battery 901), see e.g., Fig. 4; the electrode assembly (e.g., 902, conventional battery 901) comprising a negative electrode plate (950 in Fig. 1, see also 40 in Figs. 4 and 6) and a positive electrode plate (980 in Fig. 1, see also 70 in Figs. 5-6), wherein the negative electrode plate and the positive electrode plate are laminated (i.e., with a separator 910(10) therebetween) and wound to form a winding structure having a straight area (i.e., a straight area extends along AX (or DX), see e.g., Figs. 4 and 7). The negative electrode plate (950(40)) comprises a negative active material layer (955, 952 (41, 41)) located in the straight area (along DX, AX), the positive electrode plate (980(70)) comprises a positive active material layer (e.g., a first positive electrode coating layer and a second positive electrode coating layer 971, 971 (71, 71) laminated and arranged in a first direction DR) located in the straight area (along DX, AX) and disposed opposite to the negative active material layer in a first direction (i.e., DR, Fig. 1, e.g., into the page in Fig. 4), and the first direction (i.e., DR) is perpendicular to an axial direction (AX) of the winding structure (see e.g., Fig. 4 where the first direction (into the page) is perpendicular to AX); wherein the negative active material layer (955, 952 (41, 41)) comprises a negative electrode main body portion (labelled as a thick solid line in annotated Fig. 6) and negative electrode edge portions (labelled as thick dotted lines in annotated Fig. 6) located on both sides of the negative electrode main body portion (i.e., the thick solid line) in the axial direction (i.e., AX (DX), see e.g., see Fig. 4, and annotated Figs. 3 and 6). Similarly, the positive active material layer (971(71)) comprises a positive electrode main body portion and positive electrode edge portions located on both sides of the positive electrode main body portion in the axial direction (i.e., AX (DX), see annotated Fig. 5 and 3);

    PNG
    media_image1.png
    430
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    676
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    720
    media_image3.png
    Greyscale

Inoue teaches the negative electrode and positive electrode (e.g., 950(40), 980(70)) each comprise a main body portion and end portions as annotated in Figs. 3, 5, and 6 above. The widths of each portion are arbitrarily assigned above for the sake of discussion, but will be addressed in further detail in view of Okada (and Nishida) later in this Office action.
 Inoue does not teach an active substance capacity per unit area of the negative electrode main body portion is greater than an active substance capacity per unit area of the negative electrode edge portion and/or an active substance capacity per unit area of the positive electrode main body portion is less than an active substance capacity per unit area of the positive electrode edge portion. However, Okada teaches, in order to suppress the precipitation of lithium, the positive electrode mixture is larger at the end portion than the center portion, while the negative electrode mixture amount at the end portion is smaller than at the center portion, see e.g., para. [0004]. Moreover, a decrease in cycle life is suppressed because the load in the central region of the negative electrode is originally small, see para. [0006]. It would be obvious to one having ordinary skill in the art the negative electrode mixture amount at the end portions is smaller than at the center portion, while the positive electrode mixture is larger at the end portions than the center portion in order to suppress the precipitation of lithium and to suppressed a decrease in cycle life, as suggested by Okada. 
Okada teaches when the amount of active material per unit area in the end portion is greater than the active material per unit area in the central portion, the capacity per unit area in the end portion is greater than the capacity per unit area in the central portion; conversely, when the amount of active material per unit area in the central portion is greater than the active material per unit area in the end portion, the capacity per unit area in the central portion is greater than the capacity per unit area in the end portion; see e.g., paras. [0005], [0010], [0083]-[0089] and Table 1 where comparative example 3 comprises a positive electrode P which includes central and end portions having a capacity/area of 5.88 mAh/cm2 and 6.49 mAh/cm2, respectively, and the negative electrode e includes central and end portions having a capacity/area of 8.57 mAh/cm2 and 7.87 mAh/cm2, respectively. In view of the foregoing, Okada suggests the active substance capacity per unit area of the negative electrode main body portion is greater than an active substance capacity per unit area of the negative electrode edge portion, while the active substance capacity per unit area of the positive electrode main body portion is less than an active substance capacity per unit area of the positive electrode edge portion.
The main body portion and end portions for each electrode are made obvious in the prior art for the reasons detailed above; the length of each portion is addressed next. Okada’s examples suggest the positive electrode is sized at e.g., 50 mm and includes a central portion having a distance of 20 mm (or e.g., 30 mm) and each end portion having a distance of 15 mm (or 10 mm); or in terms of percentages, the central portion was 40 % (or more) the length of the electrode. The negative electrodes are sized slightly larger at 52 mm. See paras. [0062]-[0089]. It would have been obvious to a person having ordinary skill in the art the electrodes of Inoue are sized as disclosed by Okada because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. In view of the foregoing, the modification of Inoue with Okada teaches in the first direction (DR in Fig. 1, into the page in Fig. 4, perpendicular to DX and DA), at least a part of the negative electrode (950 (40)) main body portion (i.e., at about 20 mm as suggested by Okada) and at least a part of the negative electrode edge portions (i.e., at about 15 mm as suggested by Okada) both overlap with the positive active material layer (971(71)). Similarly, in the first direction, at least a part of the positive electrode (980(70)) main body portion (i.e., at about 20 mm) and at least a part of the positive electrode edge portion (i.e., about 15 mm) both overlap with the negative active material layer (952(41)), best seen in annotated Fig. 3. Further, in the first direction, the at least part of the negative electrode main body portion overlaps with at least a part of the positive electrode main body portion, and the at least part of the negative electrode edge portion overlaps the at least part of the positive electrode edge portion; in the first direction, the negative electrode main body portion completely overlaps the positive electrode main body portion.
Moreover, Nishida, who is concerned with varying the active material filling density in the central portion (C) with respect to the end portions (D1, D2) of an electrode along the L1 direction has recognized the length of the central portion, with respect to the end portions, is a result effective variable for cycle characteristics (see figure and data tables). The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another length of the central portion with respect to the end portions with the expectation of effecting the cycle characteristics.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I. 
Regarding Claim 9, Okada teaches the thickness of the positive electrode main body portion is less than a thickness of the positive electrode edge portion (Fig. 6, para. [0085]).
Regarding Claims 10-11, Inoue and Okada both teaches the negative electrode main body portion, positive electrode main body portion, negative electrode edge portion, and positive electrode edge portion are continuously distributed in the axial direction (AX, see Figs.)
Regarding Claims 4-8 and 15-16, Inoue, as modified by Okada and Nishida, does not explicitly disclose the gram capacity, mAh/g, (or weight, g) of the active material of the main body portion with respect to the gram capacity (or weight) of the active material of the edge portions for each of the electrodes. However, Okada teaches the capacity per unit area (mAh/cm2) of the main body portion is greater than the capacity per unit area (mAh/cm2) of the edge portion for the negative electrode (see rejection of claim 1); further, Okada discloses the thickness of the negative electrode is greater at the main body portion than that at the edge portions (e.g., Fig. 16, see rejection of claim 1), suggesting the amount (weight) of the active material is greater at the main body portion than the edges. In view of the foregoing, Okada suggests the capacity per unit area is realized in terms of weight, as claimed. In other words, the teachings of Okada necessarily or obviously suggest the capacity per unit area (in either the main body portion or edge portion) is realized through gram capacity and/or weight of the active material, in view of the thickness of the main body portion and end portions. A similar argument can be made for the positive electrode. Specifically, Okada teaches the capacity per unit area (mAh/cm2) of the main body portion is less than the capacity per unit area (mAh/cm2) of the edge portion in the positive electrode (see rejection of claim 1); further, Okada teaches the thickness of the positive electrode in the main body portion is less than the thickness of the edge portions (see rejection of claim 1, and Fig. 8), which suggests the amount (weight) of the active material is less at the main body portion than the edges. In view of the foregoing, Okada suggests the capacity per unit area is realized in terms of weight, as claimed. In other words, the teachings of Okada necessarily, or obviously, suggest the capacity per unit area is realized through gram capacity and weight of the active material, in view of the thickness of the main body portion and end portions.  
Inoue, as modified by Okada and Nishida, suggests the gram capacity of an active material of the second positive electrode coating layer is the same as the gram capacity of the active material of the first positive electrode coating layer (not less). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, Okada, and Nishida in view of Koga (JP 2011070976), hereinafter Koga.
Regarding Claims 17-18, Inoue does not explicitly show the battery cell described in the rejection of claims 1, and 12-13 in a box body, thereby forming a battery, in a power consuming device. However, Inoue teaches it is well known for a battery cell to be used as a power source in vehicles and personal computers, see e.g., para. [0002]. Koga specifically shows a power consumption device 200 comprising a battery 101 comprises a box body 210 included a battery cell 1 therein (Fig. 7). It would be obvious to one having ordinary skill in the art to accommodate the battery cell of Inoue in a box body, thereby forming a battery, and place said battery in a power consuming device (e.g., electric vehicle) to drive the hybrid vehicle. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, Okada, and Nishida in view of Kawase et al. (US 2010/0190049), hereinafter Kawase.
Regarding Claim 20, Inoue does not explicitly disclose the providing apparatus or the assembling apparatus; however, Kawase explicitly discloses a providing apparatus e.g., (rollers 33, 37, 35) configured to provide a positive electrode plate and a negative electrode plate and an assembling apparatus (rollers) to laminate and wind the plates to form a winding structure, para. [0098], Fig. 14. It would be obvious to one having ordinary skill in the art to use the rollers of Kawase to fabricate a wound electrode body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729